Citation Nr: 0021498	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  98-13 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
a service-connected generalized anxiety disorder, on appeal 
from the initial evaluation.

2.  Whether the reduction in rating for non-Hodgkin's 
lymphoma from 100 percent to zero (0) percent, effective from 
June 1, 1998, to March 3, 1999, was proper.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
July 1970.  

This appeal arises from a March 1997 rating decision of the 
Buffalo Regional Office (RO) which assigned a 30 percent 
disability evaluation for a generalized anxiety disorder, 
after granting secondary service connection for that 
disability.  A notice of disagreement was filed with regard 
to this decision in April 1997.  This appeal also stems from 
a March 1998 rating action which determined that a proposed 
reduction from 100 percent to zero (0) percent was warranted 
for non-Hodgkin's lymphoma.  The effective date of the 
reduction was June 1, 1998.  The notice of disagreement 
pertaining to this issue was received in April 1998.  A 
statement of the case addressing both of the aforementioned 
issues was issued in July 1998.  The veteran's substantive 
appeal was received in August 1998.  By a rating action of 
March 2000, the noncompensable evaluation assigned to non-
Hodgkin's lymphoma was increased to 100 percent, effective 
from September 30, 1999.  Thereafter, in a June 2000 rating 
decision, the 100 percent disability rating assigned to non-
Hodgkin's lymphoma was made effective from March 3, 1999.  
The noncompensable evaluation for non-Hodgkin's lymphoma 
remained in effect from June 1, 1998, to March 3, 1999.

The Board of Veterans' Appeals (Board) observes that the 
issues of service connection for a spinal condition, muscle 
pain, chronic fatigue syndrome, an immune system disorder, 
heart arrhythmias, a stomach disorder, post-operative scars, 
and metastatic cancer, all claimed as secondary to non-
Hodgkin's lymphoma, were initially included as a part of this 
appeal.  Service connection for multiple post-operative 
scars, as secondary to non-Hodgkin's lymphoma, however, was 
granted in June 2000.  Further, in a statement received in 
July 2000, the veteran, through his representative, asked 
that the remaining issues be withdrawn from his appeal.  In 
light of the foregoing, the issues of secondary service 
connection for a spinal condition, muscle pain, chronic 
fatigue syndrome, an immune system disorder, heart 
arrhythmias, a stomach disorder, post-operative scars, and 
metastatic cancer are no longer subjects of appellate review.

REMAND

In August 1998, the veteran submitted a VA Form 9 (Appeal to 
Board of Veterans' Appeals) wherein he argued that increased 
evaluations of his service-connected generalized anxiety 
disorder and non-Hodgkin's lymphoma are warranted.  He also 
requested, by virtue of completing this form, that he be 
scheduled for a personal hearing before a member of the Board 
at the local RO (a Travel Board hearing).  Thereafter, in a 
statement received in May 2000, he indicated a willingness to 
have his hearing conducted by way of videoconferencing 
technology.  This request was subsequently withdrawn in July 
2000.  The veteran stated that he would prefer to wait for a 
future visit by a Member of the Board.  There is no 
indication that the RO has made any attempt to schedule the 
veteran for his requested Travel Board hearing.  Such a 
hearing must be scheduled by the RO.  38 U.S.C.A. § 7107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704 (1999).

Under the circumstances of this case, as discussed above, the 
Board finds that Remand to the RO is necessary, for the 
following action:

As to the issues set forth on the title 
page of this decision, the RO should 
schedule the veteran for a personal 
hearing before a traveling member of the 
Board at the RO.  

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 
12 Vet.App. 369 (1999).  The purpose of this REMAND is to 
afford the appellant due process of law.  The Board does not 
intimate any opinion, either legal or factual, as to the 
ultimate determination warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).


